Exhibit 10.30

July 1, 2002

Mr. Martin Roberts
[address]

Dear Marty:

This letter confirms our conversations regarding your compensation and severance
benefits and sets out the specified details of your employment.  Other terms
required to be observed by law also apply.

Your position will remain Vice President, General Counsel and Corporate
Secretary.  In this position you will be reporting directly to me.  The key
functional areas that you will be responsible for include providing legal
services to the Company using both in-house and outside counsel.

Effective July 1, 2002 (the “Commencement Date”), your compensation will be
US$200,000 per annum.  In addition, your incentive compensation at 100% of
“plan” will be $25,000 per annum.  Earned incentive compensation will be paid on
a semi-annual basis, based on your achievement of approved semi-annual
performance targets that are mutually developed by the two of us.

You will continue to be eligible to participate in the Company’s benefits
package.  The effective date of your coverage will be your original date of
hire.  In addition, you will continue to be eligible to participate in the
Company’s 401(k) Plan.  In the current Plan, the Company will match your
contribution dollar for dollar up to 5%.  You will also continue to be eligible
to participate in the Company’s Employee Stock Purchase Plan, which allows
employees to purchase Company stock at a discount.  You should note that the
Company may modify salaries and benefits from time to time, as it deems
necessary.

As an employee of the Company, you are entitled to vacation, holiday, sick and
funeral leave.  Current policy consists of fifteen (15) days per annum vacation
leave, twelve (12) holidays, two (2) floating holidays, eight (8) days per annum
sick leave (additional leave at the Board’s discretion) and two (2) days funeral
leave.

Stock Options

At the first LookSmart Board of Directors’ meeting following the Commencement
Date, we will recommend that you be granted an additional 125,000 stock options
(the “Option Shares”).  The






--------------------------------------------------------------------------------

exercise price for your Option Shares will be the closing price of LookSmart,
Ltd. stock as quoted on the NASDAQ exchange on the day prior to the Board of
Directors’ approval of your grant.  The Option Shares will vest over a period of
four (4) years, 1/48th per month, commencing on the Commencement Date, and will
be subject to terms and conditions of the Company’s Stock Option Plan and the
applicable Stock Option Agreement, such agreement to be consistent with the
terms outlined in this letter.  

At-Will Employment

You should be aware that your employment with the Company is for no specified
period and constitutes “at-will” employment.  As a result, you are free to
resign at any time for any reason or no reason; similarly the Company is free to
terminate its employment relationship with you at any time, with or without
cause, and with or without notice.

Severance

If you are terminated without “cause” or voluntarily resign for “good reason”
(each as defined below), the Company will provide you with a severance package
consisting of: (a) 50% of your then current annual base salary and incentive
compensation at 100% of “plan”, payable in one lump sum within five (5) business
days of the termination, and (b) up to six (6) months of continued benefits
coverage from the date of the termination.

Solely for the purpose of the severance provisions herein, and the provisions
regarding accelerated vesting below, “cause” shall mean that you:

 

•

are convicted of, or plead nolo contendere to, any felony or other offense
involving moral turpitude or any crime related to your employment, or commit any
act of personal dishonesty resulting in personal enrichment in respect of your
relationship with the Company or any subsidiary or affiliate or otherwise
detrimental to the Company in any material respect;

 

 

 

 

•

fail to perform your duties to the Company in good faith and to the best of your
ability;

 

 

 

 

•

willfully disregard, or fail to follow instructions from the Company’s senior
management to do any legal act related to the Company’s business after notice to
you and 10 days’ opportunity to cure such conduct;

 

 

 

 

•

exhibit habitual drunkenness or engage in substance abuse which in any way
materially affects your ability to perform your duties and obligations to the
Company;

 

 

 

 

•

commit any material violation of any state or federal law relating to the
workplace environment.

Solely for the purposes of the severance provisions herein, and the provisions
regarding accelerated vesting below, “good reason” shall mean that you
voluntarily cease employment

2






--------------------------------------------------------------------------------

with the Company due to (i) a significant change or reduction in your job duties
or a reduction in your cash compensation of more than 10%, or (ii) a change in
your job location of more than 50 miles from its previous location in connection
with a Change in Control (as defined below).

Accelerated Vesting

As used in this agreement, “Change of Control” shall mean the sale of all or
substantially all of the assets of the Company, or the acquisition of the
Company by another entity by means of consolidation or merger pursuant to which
the then current stockholders of the Company shall hold less than fifty percent
(50%) of the voting power of the surviving corporation; provided, however, that
a reincorporation of the Company in another jurisdiction shall not constitute a
“Change of Control.”

If during the term of your employment, there is a “Change of Control” event and
(1) you are terminated without “cause” by the surviving corporation, or (2) you
voluntarily resign for “good reason”, then one-half (1/2) of the Option Shares
shall vest and become immediately exercisable, except that if there are fewer
than one-half (1/2) of the Option Shares unvested, then all remaining unvested
Option Shares shall vest and become immediately exercisable.

In addition, if there is a “Change of Control” event and (1) your employment is
terminated “without cause” by the surviving corporation, or (2) you voluntarily
resign for “good reason” (as defined above), then the time during which you may
exercise your Option Shares will be extended to one (1) year following the date
of such termination or resignation.

Confidential Information

Given the high value of information in this market, it is essential that during
your employment and at any time thereafter, you do not disclose any confidential
information relating to the Company’s operations except as may be necessary for
the proper performance of your duties.  By signing this letter, you confirm that
the Employment, Confidential Information and Arbitration Agreement between you
and the Company remains in full force and effect.

Other

The Company, at its own expense, agrees to defend you and hold you harmless
against any action brought against you or the Company relating to your
employment with the Company, pursuant to the terms of that certain
Indemnification Agreement between you and the Company, which agreement remains
in full force and effect.

You are required to observe at all times all LookSmart policies and procedures
(including, but not limited to, those provided to you before your starting
date).  In accordance with LookSmart’s philosophy, these policies and procedures
are formulated for the efficient and fair administration of employment matters
and may be varied from time to time.

Except as otherwise expressly stated herein, this agreement supercedes any prior
agreement

3






--------------------------------------------------------------------------------

(whether written or oral) between you and the Company related to your
employment.

In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that all such disputes,
including but not limited to, claims of harassment, discrimination and wrongful
termination, shall be settled by arbitration in accordance with the terms of the
separate Employment, Confidential Information and Arbitration Agreement between
you and the Company.

In order to make this a valid agreement, we ask that you complete the following
acknowledgement, initial each page of this letter and return it to me.  If you
require clarification of any matter, please feel free to contact me.

Sincerely,

/s/ JASON KELLERMAN

--------------------------------------------------------------------------------

Jason Kellerman
Chief Operating Officer


Accepted and agreed to by:

/s/ MARTIN ROBERTS

Date: ___________

--------------------------------------------------------------------------------

Martin Roberts

4